Exhibit 10.32

 

SIXTH AMENDMENT TO CREDIT AGREEMENT and

RATIFICATION, REAFFIRMATION AND ASSUMPTION


THIS SIXTH AMENDMENT TO CREDIT AGREEMENT AND RATIFICATION, REAFFIRMATION AND
ASSUMPTION (this "Amendment") is dated as of April 5, 2018, by and among (A)
FRED'S, INC., a Tennessee corporation ("Parent"); (B) the Subsidiaries of Parent
identified on the signature pages hereto as Borrowers (each of such
Subsidiaries, together with Parent, jointly and severally, "Borrowers" and,
each, a "Borrower"); (C) the Subsidiaries of Parent identified as Guarantors on
the signature pages hereto (each of such Subsidiaries, jointly and severally,
"Guarantors" and, each, a "Guarantor"; it being understood that, as of the date
hereof, there are no Guarantors); (D) the Lenders party to the Credit Agreement
defined below; (E) the Co-Collateral Agents party to the Credit Agreement; and
(F) REGIONS BANK, an Alabama bank, in its capacity as administrative agent for
Lenders, LC Issuer and other Secured Parties (as defined in the Credit
Agreement) (in such capacity, "Administrative Agent" or "Agent").

 

W I T N E S S E T H :

WHEREAS, Borrowers, Guarantors, Lenders, Swingline Lender, LC Issuer,
Co-Collateral Agents and Administrative Agent are parties to that certain Credit
Agreement dated as of April 9, 2015, as amended by that certain First Amendment
to Credit Agreement dated as of October 23, 2015, that certain Second Amendment
to Credit Agreement dated as of December 28, 2016, that certain Third Amendment
to Credit Agreement dated as of January 27, 2017, that certain Fourth Amendment
to Credit Agreement, First Amendment to Amended and Restated Addendum to Credit
Agreement, and First Amendment to Security Agreement dated as of July 31, 2017,
and that certain Fifth Amendment to Credit Agreement dated as of August 22, 2017
(as so amended, and as the same may be further amended, restated, supplemented,
or otherwise modified from time to time, the "Credit Agreement");

WHEREAS, Borrowers have advised Administrative Agent, Co-Collateral Agents and
Lenders that, effective as of the date hereof, Fred's Stores of Tennessee, Inc.,
a Tennessee corporation (the "Predecessor Borrower"), intends to consummate a
migratory merger to Delaware, as described on Annex I hereto, which is hereby
incorporated by reference into this Amendment and made an integral part hereof
(the "Migratory Merger");

WHEREAS, Borrowers have advised Administrative Agent, Co-Collateral Agents and
Lenders that the Migratory Merger is permitted pursuant to Sections 5.2 and 7.3
of the Credit Agreement, so long as, at the time thereof and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing;

 

WHEREAS, Borrowers have further requested that Administrative Agent,
Co-Collateral Agents and Lenders amend certain other provisions of the Credit
Agreement as set forth herein; and

 

WHEREAS, Administrative Agent, Co-Collateral Agents and Lenders have agreed to
such amendments, subject to the terms and conditions hereof.

 

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Borrowers, Administrative Agent,
Co-Collateral Agents and Lenders hereby covenant and agree as follows:

SECTION 1.Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement.  Each
reference to "hereof", "hereunder", "herein" and "hereby" and





 

 



--------------------------------------------------------------------------------

each other similar reference and each reference to "this Agreement" and each
other similar reference contained in the Credit Agreement shall from and after
the date hereof refer to the Credit Agreement as amended hereby.

SECTION 2.Ratification, Reaffirmation and Assumption.  Each Borrower (including
the Surviving Borrower (as defined in Annex I hereto)) hereby:

(a)acknowledges, stipulates, and agrees that:

(i)the Migratory Merger has been consummated effective as of the date hereof in
accordance with Applicable Law, and Borrowers have complied with all of the
requirements of Sections 5.2 and 7.3 of the Credit Agreement with respect
thereto;

(ii)upon the effectiveness of the Migratory Merger, (x) the Surviving Borrower,
without further act, deed or other transfer, shall have assumed and succeeded to
all debts, liabilities, obligations and duties of the Predecessor Borrower under
the Credit Agreement and the other Loan Documents, including, without
limitation, the Obligations, and all such debts, liabilities, obligations and
duties of the Predecessor Borrower shall thereafter be deemed to be held by the
Surviving Borrower without further act, deed or other transfer, and (y) all of
the rights of Administrative Agent, Lenders and the other Secured Parties as
creditors of the Predecessor Borrower shall be preserved unimpaired, and shall
continue as rights of each such Person as creditors of the Surviving Borrower,
to the same extent and may be enforced against it to the same extent as if all
of such Obligations had been incurred or contracted by it, and all Liens upon
the Collateral of the Predecessor Borrower granted to Administrative Agent, for
the benefit of Secured Parties, shall be preserved unimpaired and shall continue
as Liens granted upon such Collateral by the Surviving Borrower and may be
enforced against it to the same extent as if all of such Liens had been granted
by it, and all Obligations of the Predecessor Borrower shall thenceforth remain
with the Surviving Borrower and may be enforced against it to the same extent as
if all of such Obligations had been incurred or contracted by it;

(iii)the Credit Agreement and the other Loan Documents executed by such Borrower
(including, in the case of the Surviving Borrower, as successor to the
Predecessor Borrower) are legal, valid and binding obligations of such Borrower
that are enforceable against such Borrower in accordance with the terms thereof,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally and by general principles of equity;

(iv)neither the Credit Agreement nor any of the other Loan Documents executed by
such Borrower (including, in the case of the Surviving Borrower, as successor to
the Predecessor Borrower) shall be impaired in any way by the Migratory Merger,
and Administrative Agent's Liens in all of the Collateral, for the benefit of
Secured Parties, shall continue uninterrupted notwithstanding the consummation
of the Migratory Merger;

(v)all of the Obligations are absolutely due and owing by Borrowers (including
the Surviving Borrower) to Administrative Agent and the other Secured Parties as
of the date hereof without any right of offset, defense, deduction,
counterclaim, claim, or objection in favor of any Borrower (and, to the extent
any Borrower has any right of offset, defense, deduction, counterclaim, claim or
objection on the date hereof, the same is hereby waived by such Borrower);

(vi)as of the date hereof, and immediately after giving effect to the Migratory
Merger, no Default or Event of Default has occurred and is continuing;



--------------------------------------------------------------------------------

(vii)in the case of the Surviving Borrower, all representations, warranties,
terms, covenants, conditions, agreements, waivers and consents set forth in the
Credit Agreement and the other Loan Documents executed by the Predecessor
Borrower shall apply to the Surviving Borrower with the same force and effect as
if such Loan Documents had been originally executed in the name of the Surviving
Borrower; and

(viii)each reference in the Loan Documents to the Predecessor Borrower shall
hereafter be deemed to be a reference to the Surviving Borrower as successor in
interest thereto after giving effect to the Migratory Merger;

(b)(i) restates, ratifies and reaffirms the Obligations, the Credit Agreement
and the other Loan Documents executed by such Borrower (including, in the case
of the Surviving Borrower, as successor to the Predecessor Borrower), and each
and every term, covenant, and condition of such Borrower (including, in the case
of the Surviving Borrower, as successor to the Predecessor Borrower) set forth
in the Credit Agreement and the other Loan Documents, effective as of the date
hereof; (ii) restates and renews each and every representation and warranty
heretofore made by such Borrower (including, in the case of the Surviving
Borrower, as successor to the Predecessor Borrower) in the Credit Agreement and
the other Loan Documents as fully as if made on the date hereof, after giving
effect to the Migratory Merger, and with specific reference to this Amendment
and any other Loan Documents executed or delivered in connection herewith
(except with respect to representations and warranties made as of an expressed
date, in which case such representations and warranties shall be true and
correct as of such date); and (iii) ratifies and reaffirms the grant by such
Borrower (including, in the case of the Surviving Borrower, as successor to the
Predecessor Borrower) of, and hereby renews and continues, a continuing security
interest in and to, and Lien upon, all right, title, and interest in all of the
Collateral in favor of Administrative Agent, for the benefit of Secured Parties,
and acknowledges and stipulates that such security interests and Liens are duly
perfected, first priority security interests and Liens, subject to Liens
permitted by Section 7.2 of the Credit Agreement, and that all of the
Obligations continue to be secured, without interruption, by such security
interests and Liens; and

(c)represents and warrants that (i) the consummation of the Migratory Merger has
not required Governmental Approvals, or any other consent or approval of,
registration or filing with, or any action by, any Governmental Authority or any
other Person, except those as have been obtained or made and are in full force
and effect and except those with respect to Governmental Approvals or leases
that are not individually or in the aggregate material to the business or
operations of Parent and its Subsidiaries; (ii) the execution, delivery and
performance by such Borrower of this Amendment and the consummation of the
transactions contemplated hereby (w) are within such Borrower's organizational
powers and have been duly authorized by all necessary organizational action, (x)
to such Borrower's knowledge, do not require Governmental Approvals, or any
other consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (y) will not violate any Organizational Document of such
Borrower or any of its Subsidiaries, any law, treaty, rule or regulation, or
determination of a Governmental Authority, in each case applicable to or binding
upon such Borrower or any of its Subsidiaries or any of such Person's Property
or to which such Borrower or any of its Subsidiaries or any of such Person's
Property is subject, or any judgment, order or ruling of any Governmental
Authority, and (z) will not violate or result in a default under any Material
Contract of such Borrower or any of its Subsidiaries or any of its assets or
give rise to a right thereunder to require any payment to be made by such
Borrower or any of its Subsidiaries; and (iii) this Amendment has been duly
executed and delivered by such Borrower and constitutes the valid and binding
obligation of such Borrower, enforceable against it in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.



--------------------------------------------------------------------------------

SECTION 3.Amendments to Credit Agreement.

(a)Addition of New Definitions.  Section 1.1 of the Credit Agreement is hereby
amended by adding each of the following new definitions in appropriate
alphabetical order:

"Benefit Plan" shall mean any of (a) an "employee benefit plan" (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a "plan" to
which Section 4975 of the Code applies or (c) any Person whose underlying assets
include "plan assets" of any such "employee benefit plan" or "plan" within the
meaning of 29 CFR 2510.3-101 as modified by Section 3(42) of ERISA.

"Cardinal Obligations" shall mean, collectively, (i) trade payables owing to
Cardinal under the Cardinal Supply Agreement from time to time in the Ordinary
Course of Business that are not more than 33.5 DSO payment terms (Weekly
statement (M-F), due 31 days from the Friday of the applicable week) and are
paid not more than 31 days from the Friday of the week such trade payables were
properly invoiced in the normal course of business, (ii) trade payables owing to
Cardinal under the Cardinal Supply Agreement with respect to Inventory delivered
on or about the Sixth Amendment Effective Date that are paid within 90 days from
the invoice date in an aggregate principal amount at any time outstanding not to
exceed $20,000,000, and (iii) any other trade payables owing to Cardinal under
the Cardinal Supply Agreement from time to time that are being disputed in good
faith and by appropriate measures or that are otherwise acceptable to
Administrative Agent in its sole discretion.

"Cardinal Security Agreement" shall mean that certain Subordinated Security
Agreement dated as of the Sixth Amendment Effective Date by and among Borrowers
and Cardinal, and as further amended, restated, supplemented, or otherwise
modified from time to time in accordance with the Cardinal Intercreditor
Agreement.

"Cardinal Supply Agreement" shall mean that certain Prime Vendor Agreement dated
as of April 29, 2017, among Cardinal and Borrowers, as amended by that certain
Fifth Amendment to the Prime Vendor Agreement dated as of the Sixth Amendment
Effective Date, and as further amended, restated, supplemented, or otherwise
modified from time to time in accordance with the Cardinal Intercreditor
Agreement.

"Hong Kong Documentary Letters of Credit" shall mean the documentary Letters of
Credit listed on Schedule 3, including any renewals and extensions thereof.

"ISP" shall mean, with respect to any Letter of Credit, the "International
Standby Practices 1998" published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).

"LC Issuer Indemnitees" shall mean LC Issuer and its officers, directors,
employees, managers, Affiliates, agents, consultants, attorneys and other
representatives.

"LIBOR Replacement Rate" shall have the meaning set forth in Section 2.28.  

"LIBOR Scheduled Unavailability Date" shall have the meaning set forth in
Section 2.28.



--------------------------------------------------------------------------------

"PTE" shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

"Sixth Amendment" shall mean that certain Sixth Amendment to Credit Agreement
and Ratification, Reaffirmation and Assumption dated as of the Sixth Amendment
Effective Date, by and among Borrowers, Administrative Agent, Co-Collateral
Agents and Lenders, which amends this Agreement.

"Sixth Amendment Effective Date" shall mean April 5, 2018.

(b)Amendments to Existing Definitions.  

(i)Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions therein in their entirety and substituting the following
in lieu thereof, respectively:

"Cardinal" shall mean, collectively, Cardinal Health 110, LLC, a Delaware
limited liability company, Cardinal Health 112, LLC, a Delaware limited
liability company, and any other subsidiaries and affiliates of Cardinal Health,
Inc. that become parties to the Cardinal Supply Agreement.

"Cardinal Intercreditor Agreement" shall mean that certain Intercreditor
Agreement dated as of the Sixth Amendment Effective Date among Administrative
Agent and Cardinal and acknowledged by Loan Parties.

"LC Issuer" shall mean each of (i) Regions Bank or an Affiliate of Regions Bank,
together with its successors and assigns, and (ii) Bank of America, N.A. or an
Affiliate of Bank of America, N.A., together with its successors and assigns
(including with respect to the Hong Kong Documentary Letters of Credit).

"Letter of Credit" shall mean any standby or documentary letter of credit issued
by LC Issuer for the account of a Borrower and including, without limitation,
each of the Existing Letters of Credit and the Hong Kong Documentary Letters of
Credit.

"LIBOR" shall mean, for any Interest Period, the rate per annum obtained by
dividing (x) (i) the rate per annum (rounded upward to the nearest 1/16th of
1%), determined by Administrative Agent at approximately 11:00 a.m. (London,
England time) two (2) Business Days before the commencement of such Interest
Period, for a term comparable to such Interest Period in Dollars, equal to the
London Interbank Offered Rate as published by Reuters (or other commercially
available source designated by Administrative Agent) or (ii) or in the event the
rate referenced in the preceding subclause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate per
annum (rounded upward to the nearest 1/16 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average settlement rate for deposits with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) two (2) Business Days before the commencement of such
Interest Period; by (y) the sum of 1 minus the Applicable Reserve
Requirement.  Notwithstanding anything contained herein to the contrary, LIBOR
shall not be less than zero.

"Material Indebtedness" shall mean (i) any Indebtedness (other than the Loans)
of Parent or any of its Subsidiaries individually or in an aggregate committed
or outstanding



--------------------------------------------------------------------------------

principal amount exceeding $10,000,000, (ii) any Subordinated Debt of any
amount, and (iii) any Cardinal Obligations of any amount.

(ii)The definition of "Indebtedness" in Section 1.1 of the Credit Agreement is
hereby amended by deleting clauses (a) and (b) thereof in its entirety and
substituting the following in lieu thereof:

(a) which (i) arises in respect of borrowed money, (ii) is evidenced by bonds,
notes, debentures, or similar instruments, or (iii) accrues interest or is a
type upon which interest or finance charges are customarily paid (excluding
trade payables owing in the Ordinary Course of Business, including Cardinal
Obligations), (b) representing the balance deferred and unpaid of the purchase
price of any Property or services (other than an account payable to a trade
creditor incurred in the Ordinary Course of Business of such Person and payable
in accordance with customary trade practices, including Cardinal Obligations to
the extent applicable),

(c)Deletion of Existing Definition.  Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition of "Cardinal Inventory" therein in its
entirety.

(d)Amendment to Section 2.12 (Fees).  Section 2.12 of the Credit Agreement is
hereby amended by deleting the second sentence of clause (c) thereof in its
entirety and substituting the following in lieu thereof:

Borrowers shall pay to LC Issuer, quarterly in arrears and for its own account,
a fronting fee (i) with respect to Regions Bank or an Affiliate of Regions Bank
acting as LC Issuer, at the rate per annum specified in the Fee Letter, (ii)
with respect to Bank of America, N.A. or an Affiliate of Bank of America, N.A.
acting as LC Issuer, at a rate equal to 0.125% per annum, or (iii) if
applicable, at such other rate specified in any LC Document or as otherwise
separately agreed among LC Issuer and Borrowers, in each case, on the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases or decreases periodically pursuant to the terms of such
Letter of Credit), which fee shall be fully earned upon issuance of the Letter
of Credit, and none of such fee shall be refundable, in whole or in part,
regardless of any cancellation, termination, or draw upon the Letter of Credit;
provided that LC Issuer may elect instead that such fronting fee be payable to
it upon issuance of any such Letter of Credit.

(e)Amendment to Section 2.14 (Inability to Determine Interest Rates).  Section
2.14 of the Credit Agreement is hereby amended by deleting clause (a) thereof in
its entirety and substituting the following in lieu thereof:

(a)Administrative Agent shall have determined (which determination shall be
conclusive and binding upon Borrowers) that (i) by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period or (ii) the LIBOR Scheduled
Unavailability Date has occurred, or

(f)Amendments to Section 2.22 (Letter of Credit Facility).  

(i)Section 2.22(a) of the Credit Agreement is hereby amended by deleting clauses
(i) and (ii) thereof in their entirety and substituting the following in lieu
thereof, respectively:



--------------------------------------------------------------------------------

(i)LC Issuer shall have no obligation to issue, and LC Issuer shall not issue,
any Letter of Credit unless each of the LC Conditions has been satisfied (as
determined by LC Issuer and Administrative Agent).  In no event shall LC Issuer
be obligated to issue, and LC Issuer shall not issue, any Letter of Credit when
an Overadvance exists or would result therefrom or if, after giving effect to
such issuance, the Aggregate Revolving Obligations would exceed the Aggregate
Revolving Commitments.

(ii)If LC Issuer receives written notice from Administrative Agent or a Lender
at least five (5) Business Days before issuance of a Letter of Credit that any
LC Condition has not been satisfied, LC Issuer shall have no obligation to
issue, and LC Issuer shall not issue, the requested Letter of Credit (or any
other Letter of Credit) until such notice is withdrawn in writing by
Administrative Agent or such Lender or until the Required Lenders have waived
the applicable LC Condition in accordance with this Agreement.  Before receipt
of any such notice, LC Issuer shall not be deemed to have knowledge of any
failure to satisfy any LC Condition.

(ii)Section 2.22(a) of the Credit Agreement is hereby amended by adding the
following new clauses (v) and (vi) immediately after clause (iv) thereof:

(v)Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of Credit pursuant to the terms of such Letter of Credit);
provided that with respect to any Letter of Credit that, by its terms or the
terms of any LC Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

(vi)Unless otherwise expressly agreed by LC Issuer and Borrowers when a Letter
of Credit is issued, (i) the rules of the "International Standby Practices 1998"
published by the Institute of International Banking Law & Practice, Inc., or
such later version thereof as may be in effect at the time of issuance, shall
apply to each standby Letter of Credit and (ii) the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
documentary Letter of Credit.

(iii)Section 2.22(b) of the Credit Agreement is hereby amended by adding the
following new sentence to the beginning of clause (i) thereof:

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
draw under such Letter of Credit, LC Issuer shall notify Administrative Agent
thereof.

(iv)Section 2.22(b) of the Credit Agreement is hereby amended by deleting the
first sentence of clause (ii) thereof in its entirety and substituting the
following in lieu thereof:

Upon the issuance of a Letter of Credit (or, in the case of the Hong Kong
Documentary Letters of Credit, on the Sixth Amendment Effective Date), each
Lender shall be deemed to have irrevocably and unconditionally purchased from LC
Issuer, without recourse or warranty, an undivided interest and participation in
all LC Obligations relating to such Letter of Credit in an amount equal to such
Lender's Pro Rata Share thereof.



--------------------------------------------------------------------------------

(v)Section 2.22 of the Credit Agreement is hereby amended by adding the
following new clauses (d) and (e) immediately after clause (c) thereof:

(d)LC Issuer Reports to Administrative Agent.  Unless otherwise agreed by
Administrative Agent, LC Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.22, provide Administrative
Agent the following:

(i)on any Business Day, such information as Administrative Agent shall
reasonably request as to the Letters of Credit issued by LC Issuer; and

(ii)for so long as any Letter of Credit issued by LC Issuer is outstanding, LC
Issuer shall deliver to Administrative Agent (A) on the last Business Day of
each calendar month and (B) on the date of any issuance, extension of the
expiration date, increase in the amount, expiration, cancellation or
disbursement of any Letter of Credit, a report, in form and substance
satisfactory to Administrative Agent, accurately completed with information for
every outstanding Letter of Credit issued by LC Issuer.

(e)References to "LC Issuer".  At any time there is more than one LC Issuer, any
singular references to "LC Issuer" in this Agreement and any of the other Loan
Documents shall mean any LC Issuer, each LC Issuer, the LC Issuer that has
issued the applicable Letter of Credit, or all LC Issuers, as the context may
require.

(g)Amendments to Section 2.23 (Defaulting Lender) and Section 2.26 (Cash
Collateral).  Section 2.23 and Section 2.26 of the Credit Agreement are hereby
amended by deleting all references to "Issuing Bank" and "Issuing Banks" therein
in their entirety and substituting "LC Issuer" and "LC Issuers" in lieu thereof,
respectively.  

(h)Amendment to Article 2 (Amount and Terms of the Commitments).  Article 2 of
the Credit Agreement is hereby amended by adding the following new Section 2.28
immediately after Section 2.27 thereof:

Section 2.28LIBOR Replacement Rate.  Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, but without limiting
Section 2.14 or 2.15, if Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), or Borrowers or the Required Lenders notify Administrative Agent (with,
in the case of the Required Lenders, a copy to Borrower Agent) that Borrowers or
the Required Lenders (as applicable) shall have determined (which determination
likewise shall be final and conclusive and binding upon all parties hereto) that
(i) the circumstances described in Section 2.14(a)(i) have arisen and that such
circumstances are unlikely to be temporary, (ii) the relevant administrator of
LIBOR or a Governmental Authority having or purporting to have jurisdiction over
Administrative Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be made available or used for determining
interest rates for loans in the applicable currency (such specific date, the
"LIBOR Scheduled Unavailability Date"), or (iii) syndicated credit facilities
among national and/or regional banks active in leading and participating in such
facilities currently being executed, or that include language similar to that
contained in this Section 2.28, are being executed or amended (as applicable) to
incorporate or adopt a new interest rate to replace LIBOR for determining
interest rates for loans in the applicable currency, then, reasonably promptly
after such determination by Administrative Agent or receipt by Administrative
Agent of



--------------------------------------------------------------------------------

such notice, as applicable, Administrative Agent, Co-Collateral Agents and
Borrowers may amend this Agreement to replace LIBOR with an alternate interest
rate, giving due consideration to any evolving or then existing convention for
similar U.S. dollar denominated syndicated credit facilities for such
alternative interest rates (any such proposed rate, a "LIBOR Replacement Rate"),
and make such other related changes to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of Administrative
Agent and Co-Collateral Agents, to effect the provisions of this Section 2.28
(provided that any definition of a LIBOR Replacement Rate shall specify that in
no event shall such LIBOR Replacement Rate be less than zero for purposes of
this Agreement), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after Administrative Agent shall have posted such
proposed amendment to all Lenders and Borrowers unless, prior to such time,
Lenders comprising the Required Lenders have delivered to Administrative Agent
written notice that such Required Lenders do not accept such amendment.  Any
LIBOR Replacement Rate shall be applied in a manner consistent with market
practice; provided that, in each case, to the extent such market practice is not
administratively feasible for Administrative Agent, such LIBOR Replacement Rate
shall be applied as otherwise reasonably determined by Administrative Agent (it
being understood that any such modification to application by Administrative
Agent made as so determined shall not require the consent of, or consultation
with, any of Lenders).  For the avoidance of doubt, the parties hereto agree
that unless and until a LIBOR Replacement Rate is determined and an amendment to
this Agreement is entered into to effect the provisions of this Section 2.28, if
the circumstances under Section 2.14 or 2.15 exist, the provisions of Section
2.14 or 2.15, respectively, shall apply.

(i)Amendment to Section 7.2 (Liens).  Section 7.2 of the Credit Agreement is
hereby amended by deleting clause (f) thereof in its entirety and substituting
the following in lieu thereof:

(f)Liens in favor of Cardinal securing the Cardinal Obligations so long as such
Liens are subject to the Cardinal Intercreditor Agreement;

(j)Amendment to Section 7.3 (Fundamental Changes).  Section 7.3 of the Credit
Agreement is hereby amended by adding the following sentence immediately after
the "." set forth therein:

Notwithstanding anything to the contrary set forth herein, to the extent Secured
Parties would otherwise be required to release any Loan Party hereunder, any
such requirement also shall be subject to Cardinal's concurrent release of such
Loan Party from all obligations of Loan Parties to Cardinal.

(k)Amendment to Section 8.1 (Events of Default).  Section 8.1 of the Credit
Agreement is hereby amended by deleting clause (f) thereof in its entirety and
substituting the following in lieu thereof:

(f)(i) Parent or any of its Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail (x) to make any payment on the Cardinal
Obligations when due, subject to any applicable grace periods provided with
respect thereto, or (y) to pay any principal or interest on any other Material
Indebtedness as the same shall become due and payable upon a default being
declared thereunder, (ii) an "Event of Default" under (and as defined in) the
Cardinal Security Agreement shall occur, (iii) a material breach by a Borrower
under the Cardinal Supply Agreement shall occur and such breach is not cured
within forty-five days, or (iv) any other event or condition shall occur which
enables Cardinal to take any remedies with respect to the Cardinal Obligations;
or



--------------------------------------------------------------------------------

(l)Amendment to Article 10 (Miscellaneous).  Article 10 of the Credit Agreement
is hereby amended by adding the following new Section 10.17 immediately after
Section 10.16 thereof:

Section 10.17Certain ERISA Matters.  

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Administrative Agent, Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i)such Lender is not using "plan assets" (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with such Lender's entrance into, participation in, administration
of and performance in respect of any Loans, Letters of Credit and Commitments
and this Agreement;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance in respect of any Loans, Letters of Credit and Commitments and this
Agreement; or

(iii)(A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform in respect of any Loans,
Letters of Credit and Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance in respect of any Loans,
Letters of Credit and Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14, and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender's entrance into, participation
in, administration of and performance in respect of any Loans, Letters of Credit
and Commitments and this Agreement.

(b) In addition, unless clause (i) of Section 10.17(a) is true with respect to a
Lender, such Lender further (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, Administrative Agent, Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that:



--------------------------------------------------------------------------------

(i)none of Administrative Agent, Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any other Loan Document or any documents related
hereto or thereto);

(ii)the Person making the investment decision on behalf of such Lender with
respect to its entrance into, participation in, administration of and
performance in respect of any Loans, Letters of Credit and Commitments and this
Agreement is independent (within the meaning of 29 CFR §2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or any other
person that has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR §2510.3-21(c)(1)(i)(A)-(E);

(iii)the Person making the investment decision on behalf of such Lender with
respect to its entrance into, participation in, administration of and
performance in respect of any Loans, Letters of Credit and Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies;

(iv)the Person making the investment decision on behalf of such Lender with
respect to its entrance into, participation in, administration of and
performance in respect of any Loans, Letters of Credit and Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to any
Loans, Letters of Credit and Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder;
and

(v)no fee or other compensation is being paid by such Lender or any Person
making the investment decision on behalf of such Lender directly to
Administrative Agent, Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with such
Lender's entrance into, participation in, administration of and performance in
respect of any Loans, Letters of Credit and Commitments and this Agreement.

(c)Administrative Agent and Arranger hereby inform the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to any Loans, Letters of Credit and
Commitments and this Agreement, (ii) may recognize a gain if it extended any
Loans, Letters of Credit or Commitments for an amount less than the amount being
paid for an interest in such Loans, Letters of Credit or Commitments by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the other Loan Documents or otherwise,
including structuring fees, commitment fees, arrangement fees, facility fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker's acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.



--------------------------------------------------------------------------------

(m)Addition of New Schedule to Credit Agreement.  The Credit Agreement is hereby
amended by adding Schedule 3 attached to this Amendment as a new Schedule 3 to
the Credit Agreement in appropriate numerical order.

SECTION 4.Conditions Precedent. This Amendment shall become effective only upon
satisfaction of the following conditions precedent, as determined by
Administrative Agent in its discretion:

(a)Administrative Agent shall have received this Amendment, duly executed and
delivered by Borrowers, Co-Collateral Agents and Lenders;

(b)Administrative Agent shall have received an amendment to the Fee Letter, in
form and substance satisfactory to Administrative Agent, duly executed and
delivered by Borrowers;

(c)Administrative Agent shall have received a certificate, in form and substance
satisfactory to Administrative Agent, attaching true, correct and complete
copies of all articles of merger, agreements and plans of merger, and other
documents filed or executed in connection with the Migratory Merger and shall
have approved all material terms thereof;

(d)Administrative Agent shall have received a written opinion of legal counsel
to Loan Parties, in form and substance satisfactory to Administrative Agent;

(e)Administrative Agent shall have received the Cardinal Intercreditor
Agreement, in form and substance satisfactory to Administrative Agent, duly
executed and delivered by Cardinal and Borrowers;

(f)Administrative Agent shall have received a certificate, in form and substance
satisfactory to it, attaching true, correct and complete copies of the Cardinal
Supply Agreement (including the Fifth Amendment to the Prime Vendor Agreement
thereto), the security agreement with respect thereto, and any other material
documents, instruments, certificates and agreements delivered in connection
therewith; and

(g)Administrative Agent shall have received all other documents, instruments,
certificates and agreements (if any) as Administrative Agent shall have
reasonably requested in connection with the foregoing, each in form and
substance satisfactory to Administrative Agent.

SECTION 5.Post-Closing Covenants.  

(a)On or before May 30, 2018 (or such later date as agreed to by Co-Collateral
Agents in writing in their respective sole discretion), Borrowers shall deliver
to Administrative Agent (i) a duly executed Collateral Disclosure Certificate,
after giving effect to the Migratory Merger and in form and substance
satisfactory to Administrative Agent, and (ii) supplements to Schedules 4.19 and
4.20 to the Credit Agreement and Schedules 1 and 2 to the Security Agreement to
the extent required by Section 9(ii) of the Security Agreement.

(b)On or before May 30, 2018 (or such later date as agreed to by Co-Collateral
Agents in writing in their respective sole discretion), Borrowers shall deliver
to Administrative Agent (i) evidence that the Migratory Merger and the
assignment of all intellectual property of the Predecessor Borrower to the
Surviving Borrower has been made of record in the United States Patent and
Trademark Office and the United States Copyright Office and (ii) duly executed
intellectual property security agreements, in form and substance satisfactory to
Administrative Agent, with respect to such intellectual property.



--------------------------------------------------------------------------------

(c)On or before June 29, 2018 (or such later date as agreed to by Co-Collateral
Agents in writing in their respective sole discretion), Borrowers shall deliver
to Administrative Agent good standing certificates for the Surviving Borrower
issued by the Secretary of State or other appropriate official of each
jurisdiction where the Surviving Borrower's business activities or ownership of
Property necessitates qualification.

(d)On or before May 30, 2018 (or such later date as agreed to by Co-Collateral
Agents in writing in their respective sole discretion), Borrowers shall deliver
to Administrative Agent certificates of insurance for the insurance policies
carried by Loan Parties, reflecting the Migratory Merger.

(e)On or before July 31, 2018 (or such later date as agreed to by Co-Collateral
Agents in writing in their respective sole discretion), Borrowers shall deliver
to Administrative Agent evidence that all consents, approvals and waivers of all
Persons required in connection with the consummation of the Migratory Merger
(including with respect to any leases) have been obtained and are in full force
and effect.

SECTION 6.Miscellaneous Terms.

(a)Loan Document. For avoidance of doubt, the parties hereto hereby acknowledge
and agree that this Amendment is a Loan Document.

(b)Effect of Amendment. All amendments set forth herein shall become effective
as of the Sixth Amendment Effective Date. Except as otherwise may be set forth
expressly hereinabove, all terms of the Credit Agreement and the other Loan
Documents shall be and remain in full force and effect, and shall constitute the
legal, valid, binding, and enforceable obligations of Borrowers. Except to the
extent otherwise expressly set forth herein, the amendments set forth herein
shall have prospective application only from and after the Sixth Amendment
Effective Date.

(c)No Novation or Mutual Departure. Borrowers expressly acknowledge and agree
that (i) there has not been, and this Amendment does not constitute or
establish, a novation with respect to the Credit Agreement or any of the other
Loan Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the limited amendments contained
in Section 3 above, and (ii) nothing in this Amendment shall affect or limit
Administrative Agent's or Lenders' right to demand payment of liabilities owing
from Borrowers to Administrative Agent or Lenders under, or to demand strict
performance of the terms, provisions and conditions of, the Credit Agreement and
the other Loan Documents, to exercise any and all rights, powers, and remedies
under the Credit Agreement or the other Loan Documents or at law or in equity,
or to do any and all of the foregoing, immediately at any time after the
occurrence of a Default or an Event of Default under the Credit Agreement or the
other Loan Documents.

(d)[Reserved].

(e)[Reserved].

(f)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same
instrument.  This Amendment may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of this Amendment.



--------------------------------------------------------------------------------

(g)Fax or Other Transmission.  Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation's Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile, telecopy, or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability, or binding effect of this Amendment.

(h)Recitals Incorporated Herein. The preamble and the recitals to this Amendment
are hereby incorporated herein by this reference.

(i)Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the amendments and other agreements among the parties hereto
evidenced hereby.

(j)Further Assurances. Each Borrower agrees to take, at such Borrower's expense,
such further actions as Administrative Agent shall reasonably request from time
to time to evidence the Migratory Merger, the amendments and other agreements
set forth herein and the transactions contemplated hereby.  

(k)Governing Law.  This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of Georgia, without giving
effect to any conflict of law principles or other rule of law which would cause
the application of the law of any jurisdiction other than the laws of the State
of Georgia (but giving effect to federal laws relating to national banks).

(l)Severability.  Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.]

 

1)



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has caused this Amendment to be duly
executed and delivered under seal by its duly authorized officer or other
representative as of the day and year first above written.

 

BORROWERS:

FRED'S, INC., a Tennessee corporation,

as "Borrower Agent" and a "Borrower"

 


By: /s/ Michael K. Bloom

Name:Michael K. Bloom

Title: President and Chief Executive Officer


[CORPORATE SEAL]




FRED'S STORES OF TENNESSEE, INC.,
a Delaware corporation, as a "Borrower" and
the "Surviving Borrower"

 

 

By: /s/ Michael K. Bloom

Name:Michael K. Bloom

Title: President and Chief Executive Officer


[CORPORATE SEAL]


 

FRED'S DOLLAR STORE OF MCCOMB, INC.,
a Mississippi corporation, as a "Borrower"

 


By: /s/ Michael K. Bloom

Name:Michael K. Bloom

Title: President and Chief Executive Officer

    
[CORPORATE SEAL]




NATIONAL PHARMACEUTICAL NETWORK, INC., a Florida corporation, as a "Borrower"

 


By: /s/ Michael K. Bloom

Name:Michael K. Bloom

Title: President and Chief Executive Officer

 

[CORPORATE SEAL]




Sixth Amendment to Credit Agreement and Ratification, Reaffirmation and
Assumption (Fred's)

--------------------------------------------------------------------------------

BORROWERS:

 

REEVES-SAIN DRUG STORE, INC.,
a Tennessee corporation, as a "Borrower"

 


By: /s/ Michael K. Bloom

Name:Michael K. Bloom

Title: President and Chief Executive Officer

[CORPORATE SEAL]


Section 1.1.

Sixth Amendment to Credit Agreement and Ratification, Reaffirmation and
Assumption (Fred's)

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

REGIONS BANK, as "Administrative Agent"

 

 

By: /s/ Louis Alexander

Name:Louis Alexander

Title: Managing Director

 

 

[Signatures continue on following pages.]

Section 1.1.

Sixth Amendment to Credit Agreement and Ratification, Reaffirmation and
Assumption (Fred's)

--------------------------------------------------------------------------------

 

CO-COLLATERAL AGENTS:

 

REGIONS BANK, as "Co-Collateral Agent"

 

 

By: /s/ Louis Alexander

Name:Louis Alexander

Title: Managing Director

 

 

[Signatures continue on following pages.]

 

 




Sixth Amendment to Credit Agreement and Ratification, Reaffirmation and
Assumption (Fred's)

--------------------------------------------------------------------------------

CO-COLLATERAL AGENTS:

 

BANK OF AMERICA, N.A., as "Co-Collateral Agent"

 

 

By: /s/ Roger Malouf

Name:Roger Malouf

Title:Director

 

 

[Signatures continue on following pages.]

 

 

 




Sixth Amendment to Credit Agreement and Ratification, Reaffirmation and
Assumption (Fred's)

--------------------------------------------------------------------------------

LENDERS:

 

REGIONS BANK

 

 

By: /s/ Louis Alexander

Name:Louis Alexander

Title: Managing Director

 

 

[Signatures continue on following page.]

Section 0.0.

Sixth Amendment to Credit Agreement and Ratification, Reaffirmation and
Assumption (Fred's)

--------------------------------------------------------------------------------

 

LENDERS:

 

BANK OF AMERICA, N.A.

 

 

By: /s/ Roger Malouf

Name:Roger Malouf

Title:Director

 

 

 

 

 

 

 

Sixth Amendment to Credit Agreement and Ratification, Reaffirmation and
Assumption (Fred's)

--------------------------------------------------------------------------------

 

ANNEX I

 

Description of Migratory Merger

 

(a)Fred's Stores of Tennessee, Inc., a Delaware corporation (the "Surviving
Borrower"), was organized (but did not issue any shares) in the State of
Delaware; and

 

(b)the Predecessor Borrower merged with and into the Surviving Borrower, with
the Surviving Borrower as the surviving Person.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3
to Credit Agreement

 

Hong Kong Documentary Letters of Credit

 

Reference No.

Issue Date

Maturity Date

Face Amount

Beneficiary Name

IM011391/17

12/19/2017

03/31/2018

$107,275.40

Hasbro International Trading B.V.

IM016198/18

01/12/2018

03/01/2018

$98,508.92

Spin Master Toys Far East Limited

IM018996/18

01/26/2018

03/31/2018

$15,668.70

Mattel Direct Import, Inc.

IM021034/18

02/07/2018

03/31/2018

$13,420.16

Mattel Direct Import, Inc.

IM023469/18

02/22/2018

03/31/2018

$19,916.58

Vtech Electronics Ltd.

IM024496/18

02/28/2018

03/30/2018

$11,988.00

Spin Master Toys Far East

IM024665/18

03/01/2018

03/31/2018

$4,538.40

May Cheong Toy Products Fty Ltd.

IM025094/18

03/05/2018

03/24/2018

$131,292.00

Wowwee Group Limited

 

 

 